Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 24, 2014

                                            No. 04-14-00656-CV

                     IN RE FAMILY DOLLAR STORES OF TEXAS, LLC,
                             A Texas Limited Liability Company

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On September 22, 2014, this court issued an order granting a temporary stay of the
October 6, 2014 trial setting in the underlying case and requesting a response to the petition for
writ of mandamus. The same day, the real party in interest filed a motion to reconsider the order
and an initial response to the petition.

        The court has considered the real party in interest’s motion to reconsider and it is
DENIED. This court’s order does not preclude the parties from participating in mediation of the
underlying dispute. The real party in interest may file any amended or supplemental response to
the petition for writ of mandamus in this court no later than October 6, 2014. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on September 24th, 2014.                              PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 391473, styled 2444 Babcock, Ltd., a Texas Limited Partnership v. Family
Dollar Stores of Texas, LLC, a Texas Limited Liability Company, pending in the County Court at Law No. 3, Bexar
County, Texas, the Honorable David J. Rodriguez presiding.